                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

GWENDOLYN GABRIEL, ET. AL,                  §
    PLAINTIFFS,                             §
                                            §
V.                                          § CASE NO. 3:20-CV-60-K-BK
                                            §
MERRY OUTLAW, ET. AL,                       §
    DEFENDANTS.                             §
                                            §

     AMENDED ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation on Defendant John Nation’s Motion to Dismiss for Failure to State a Claim. No

objections were filed.    The Court reviewed the proposed findings, conclusions and

recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge. Defendant John Nation’s Motion to

Dismiss for Failure to State a Claim is GRANTED. Plaintiff’s claims against Nation are

DISMISSED WITH PREJUDICE.

       SO ORDERED.

       Signed June 30, 2021.

                                                 ____________________________________
                                                 ED KINKEADE
                                                 UNITED STATES DISTRICT JUDGE
